MEMORANDUM **
Mills S. Anthes appeals pro se the district court’s denial of his motion to proceed in forma pauperis (“IFP”) in his Bivens action seeking monetary damages for the wrongful deprivation of social security benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of leave to proceed in forma pauperis, and we review de novo the determination that Anthes’ complaint *751lacked merit. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369-70 (9th Cir. 1987). We affirm.
Because Anthes alleged wrongful deprivation of social security benefits, his action arose under the Social Security Act even though it raised constitutional claims. See Weinberger v. Salfi, 422 U.S. 749, 760-61, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1975).
Title 42 U.S.C. § 405(g) is the exclusive means for judicial review of decisions of the Commissioner of Social Security (“Commissioner”). See id at 757. To obtain review, a plaintiff must commence a civil action in the district court within sixty days of the mailing of the Commissioner’s decision. See 42 U.S.C. § 405(g); Salfi, 422 U.S. at 763-64.
Because Anthes filed his complaint over a year after the Commissioner’s decision, his action was untimely and the district court lacked jurisdiction. Salfi, 422 U.S. at 763-64. Accordingly, the district court did not abuse its discretion by denying the motion to proceed IFP. See Tripati, 821 F.2d at 1370 (district court may deny leave to proceed in forma pauperis at the outset if it appears from the face of the proposed complaint that the action is frivolous or without merit).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.